ON REHEARING.
ST. PAUL, J.
In their brief for rehearing counsel say: “One fact found by the Court, is not in our opinion borne out by the record. * * * There was no *295interruption in whatever possession it (The Spanish Fort Company) acquired in 1878 up to'the time of defendants acquisition (1909). It is true that its charter expired in 1903, and Mr, E. B. Fowler became its receiver, and it was in his capacity as receiver, that he placed the watchman on the property, and upon discontinuing the watchman., as testified to by Mr. Farrar, erected the fence upon the old line.”'
As we read the record the last officers of the Spanish Fort Company (nominally still in office as late as 1908) were a president, who had left the State, and a Secretary, who was no longer active. In the receivership proceed-' ings he is termed “late Secretary.’7
No receiver was appointed to that company until June 1908. And when the watchman was displaced and the fence erected in 1907, it was done, not by a receiver or" officer of the Spanish Fort Company, but by the General' Manager of the New Orleans Terminal Company, and the only connection between that company and the Spanish Fort Company, was' that the former owned all the stock and all ti' e bonds of the latter.
But this did not'make the two companies one, or give the general manager of one company any authority to ' act for the other. In the case of Ferdinand Illg vs. Stephen Brulard, Executor, decided by this Court February ' 20th, 1912, (No. 5498 of our docket) we said:
“The fact that one person owns all the stock in' a corporation does not destroy the corporation or' make him and the corporation one and the same per- ■ son, but the latter continúes to exist as a separate entity, and the former continues to occupy the statutes of a stockholder.”
As to the right of defendant to set up the alleged nullity of the' judgment of confirmation (on the ground of *296fraud) that was in effect conceded for the purposes of this case, by the very fact that the Court proceeded to» examine and pass upon the alleged grounds of nullity. ¡We merely refrained from declaring any general doctrine on a point which appeared to us as not being free from doubt.
But we held, and we still hold, that the correctness, as distinguished from the validity, of a judgment of confirmation, obtained contradictorily with the true owner of the property is not open to investigation by any third person whomsoever. And the authorities cited by defendant hold nothing to the contrary.
In all these cases the right of third persons to challenge collaterally the validity of a judgment, not the correctness thereof was upheld. And the distinction is ob-' vious; if the judgment be null, there is then no judgment at all. Ón the other hand if the judgment be valid third persons have no interest whatsoever in the correctness thereof.
In the case at bar, if the judgment of. confirmation be binding on the former owners of the property, the de-' fondant in this case has no more concern in the grounds upon which that judgment was based, or interest in the subject matter thereof, than if the former owners had themselves conveyed the property to plaintiff by deed.
For that judgment itself, regardless of what foundation or lack of foundation it may have to rest upon, is a title translative of the property, having therefore all the force and effect of a conveyance between the parties thereto.
Such is the doctrine of the French Court of Cessation as announced in two decisions of that eminent tribunal (See Veuve Mailly vs. Commune d’Auneuil February 21, 1827, reported in Dalloz, Jurisprudence du Royaume, Vol. 1833, part 1, page 301; and Commune d’Arbigny, vs. *297d’Arbigny, July 14, 1835, reported in Dalloz, Jurisprudence, etc., Vole 1835, part 1, pages 326, 327.)
Iñ those two cases that high Court distinctly held that a judgment awarding- property to a plaintiff in an action had contradictorily with an apparent owner is a “just title,” L e., a title translative of the property. •
Our own Supreme Court .has gone even further, citing twice with approval the doctrine of Toullier, that a judgment for the thing, obtained contradictorily with the apparent owner is res judicata against the true owner. (See Roach vs. Craig, 124 La., 688; and Johnson vs. Wild, 8 La. An., 126.)
From all of which it follows as a matter of course and a fortiori, that a valid judgment against the true owner passes the title absolutely to the successful litigant, and is res.judicata against all the world, regardless of the grounds or lack of grounds on which it is based.
And this is particularly true of a judgment confirming a tax title. It is historically well known and .abundantly appears in our jurisprudence that before the constitution of 1898, the status of tax titles in this State was such as can only be described as chaotic.
As a consequence of such conditions, tax sales were shunned and property held by tax deed was a drug upon the market. For want of bidders at the tax offerings, an immense amount of. valuable property had to be taken over for taxes by the State; which had no use for it, could not administer it, and could not get rid of it .or restore it to the tax rolls except by giving it away, as it were; the almost, uniform price for property, sold even Under Act 82 of 1884, the so called Iron Clad Law, was “one dollar,”, a price which, under the Code, means a gift. (C. C. 2464.)' '
"With full knowledge of these conditions, and endeavor*298ing to correct them, the Convention of 1898 directed the Legislature to provide “a form of proceeding to quiet tax titles.” Const. Art. 233.
Pursuant to that constitutional mandate the Legislature, at its first session thereafter, passed Act No. 101 of 1898, providing for the proceeding known as the action to confirm a tax title; which action was to be brought against “the former proprietor of the property,” and was to result in a judgment of the Court “quieting and confirming the title.”
If the result of this constitutional mandate, and the legislation intended to carry it into effect, be no more than to quiet and confirm tax titles as to the former .owners only, divesting these of their property indeed but leaving the title still open to attack by all others, then vain indeed was the work of Convention and Legislature, and futile their efforts, which have resulted only ■in ousting one title, without “quieting or confirming” in any sense another; thus making confusion all the more confounded.
Interest rei publicae ut sit finis litium is the maxim and policy of the law. And both Convention and Legislature intended that procedings to “quiet and confirm tax titles” should be such in fact as well as in name.
That legislative purpose, which to us seems clear, is the guide by which we must go; and we have no hesitation whatever in holding that a judgment confirming a tax title, rendered contradictorily with the former owners of the property is binding on all the world.
The statute violates no constitutional provision. Under it no man can be deprived of his property without due process of law, for the owner must be cited; but those who are mere possessors, with prescription running in their favor but not completed, have no vested rights *299in the property (Calvit vs. Mulhollan, 12 Rob., 266-272)' and are not necessary parties to the action for confirmation of. title. The subsequent sale of the property to defendant affected in no manner the status of the confirmation proceeding, then already perfected, and gave to defendant only what its authors themselves then had, to-wit, only an inchoate, contingent, or expectant right to complete a title by prescription if not disturbed.
The authorities cited, as to a defendant in possession under title, are not applicable.
We stated at the outset of our opinion that plaintiff must recover on the strength of his own title, and it is our conclusion that from the time of the confirmation, his title was and is good against the world.
As to the claim that Lot No. 1 of Square 1805 is included in the deed from Micas to the Spanish Fort Company, passed before John Bendemagle, notary, on June 7th, 1879, defendant is in error. According to the plan of Edgar Pilie, surveyor, dated January 11th, 1909, that lot is situated at a distance of 426 feet from the Bayou St; John, measured along the prolongation of First Street (380 x 110 - 490 -.64 - 426) and about the same distance along the line of the old bulkhead. But the deed aforesaid conveys no land distant more than 419 feet from the bayou at any point, and hence does not include the aforesaid Lot No. I, nor any part thereof.
As to defendant’s call in warranty we have not noticed it because this Court is powerless to deal with it in this appeal. Under the jurisprudence a judgment cannot be amended between co-appellees.
We venture the suggestion however that defendant is not without a remedy if pursued in time.
Rehearing refused.
*300Dufour, J., takes no part.
May 13th, 1912.
June 20th, 1912, Decree' Supreme Court, writ granted.